Simmons, C. J.
The evidence showed that the damage to the live stock of the plaintiff resulted from his negligent failure to comply with that part of the special contract of affreightment in which he undertook to accompany and to water, feed, and attend such stock. The verdict against the defendant company was, therefore, error, and should have been set aside on motion for a new trial. Central Railroad v. Bryant, 73 Ga. 722; Boaz v. Central R. Co., 87 Ga. 463 ; Georgia R. Co. v. Reid, 91 Ga. 377.

Judgment reversed.


All the Justices concurring.